TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00581-CV



                              John Michael Knowles, Appellant

                                               v.

                                   Debra R. Avila, Appellee



     FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
          NO. 184,737-B, HONORABLE RICK MORRIS, JUDGE PRESIDING




              Appellant John Michael Knowles filed an unopposed motion to dismiss, advising this

Court that the controversy has become moot. Accordingly, we grant appellant’s motion to dismiss

for mootness and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2).




                                             Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant’s Motion

File: November 15, 2001

Do Not Publish